﻿On behalf of the People's Democratic Republic of Laos, I should like to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-sixth session. Aware of your broad experience and your profound knowledge of international affairs, I express the hope that this important, forty-sixth, session will be crowned by particular success.
I also take this opportunity to express my sincere congratulations to Mr. Guido de Marco on his dynamic leadership of the work of the forty-fifth session and also to Mr. Javier Peres de Cuellar, Secretary-General of our Organisation, on his energetic and tireless efforts to settle regional conflicts and to safeguard international peace and security in this new era world detente and cooperation. 
We extend a warm welcome to the delegations of the new Members of our Organization, namely, the Democratic People's Republic of Korea, the Republic of Korea, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania.
The international situation continues to undergo changes. Generally speaking, a new era of peace and cooperation has begun, and the risks of nuclear confrontation have progressively lessened. The two great Powers, the Soviet Union and the United States, have just concluded a Treaty on the reduction of strategic aims, and, along with the recent proposals made by the United States, this creates conditions favourable to the efforts of the nations and peoples of the world to promote relations of friendship and cooperation in the economic, cultural, scientific and technical areas, on the basis of respect for mutual interests and the principles of peaceful coexistence.
Whilst the overall world situation has been marked by detente and the promotion of international cooperation, many uncertainties persist. The era of confrontation and of the cold war seems to be drawing to an end. The new world political order, which is intended to be just and equitable, does not yet seem to be clearly defined. Recent experience has shown us that peace, independence and the national sovereignty of peoples are far from being guaranteed, and, therefore, there is uncertainty in certain regions and fresh confusion in others. Certainly we want a new world political order - but an order capable of guaranteeing the legitimate interests of peoples. We also want economic cooperation between States, particularly between the developed North and the developing South, but it must be equitable. As for multilateralism and the United Nations, we feel that they need to be further strengthened, so as to be able to serve appropriately the legitimate interests and aspirations of the small, as well as the large, countries of the world. In my delegation's opinion, the United Nation's should play an important role also in the process of consolidating detente and cooperation and also in safeguarding and strengthening its Charter in order to guarantee the interests of all peoples. In this light, we should engage in consultations in depth so as to make our Organisation more democratic and adapt it to the new and changing realities of our world.
As we all know, the efforts to settle world and regional conflicts have yielded some fruitful results, thus helping to promote international peace, security and cooperation. However, many contradictions and conflicts persist in certain regions.
In South Africa, for example, the black population's struggle, under the leadership of the African National Congress, against repression and violence has taken on unprecedented scope, placing the South African authorities on the defensive in every respect and forcing them to negotiate. In spite of certain positive developments, the system of apartheid and its main foundations remain intact. It is incumbent on our Organisation to reaffirm its support for the struggle for the total elimination of apartheid and for the establishment of a united, equal society in South Africa in which all the inhabitants, without distinction as to race, will enjoy the same democratic freedoms.
In the Middle East the situation remains disturbing. Israel continues its occupation of the Palestinian territory and other Arab territories. If this conflict is to be resolved, it is essential that the interests of all the countries concerned be taken duly into account. In this regard, we endorse the initiative for the convening of the International Peace Conference on the Middle East, in accordance with Security Council resolutions 242 (1967), of 22 November 1967, and 338 (1973), of 22 December 1973, and the legitimate national rights of the Palestinian people, particularly the right to self-determination.
In the Persian Gulf, the crisis that shook the entire region and the world was resolved, but not without difficulties. The State of Kuwait, a full-fledged Member of our Organization, has regained its independence and its territorial integrity. However, many post-war difficulties remain. All the parties concerned must therefore display greater restraint and strive to settle this problem by peaceful means, on the basis of equity and justice.
In Central America the peace process is continuing despite the obstacles which have arisen. The Government and people of Laos express their solidarity with the peoples of that region as they attempt to regain their full sovereignty and independence.
In the Korean peninsula the situation is still a cause for concern. However, the Lao People's Democratic Republic feels reassured by the progress made at recent meetings between high authorities of the two parts of Korea. The admission of the Democratic People's Republic of Korea and the Republic of Korea to the United Nations is another important step towards the peaceful reunification of Korea in accordance with the aspirations of the entire Korean people.
In West Asia, the situation is not free from tension. In the Republic of Afghanistan, the bloody civil war continues to rage. We support the wise and realistic five-point initiative of the Secretary-General aimed at settling this conflict. It is high time that all parties concerned express themselves firmly in its favour in order to put an immediate and to the civil war, achieve national harmony and agreement among Afghans and at last restore peace in the region.
In South-East Asia, there has been a general easing of tension. The countries in the region are increasing their contacts and further expanding their relations of cooperation in the economic, trade, cultural, technical and scientific areas. A new era of detente and cooperation has begun there and is now developing to the great benefit and in the interests of the peoples of the entire region. We are pleased by this new propitious and beneficial atmosphere prevailing in the region.
As regards the Cambodian question, a giant step towards an overall political solution has just been taken. The Cambodian parties to the conflict, at their recent meetings at Pattaya in Thailand, at Peking in the People's Republic of China, and at United Nations Headquarters in New York, reached agreement on an unlimited cease-fire, a proportional ballot for voting on the basis of provinces and so on. They are unanimous that His Royal Highness Prince Norodom Sihanouk should assume the presidency of the Supreme National Council. The Laos Government and people sincerely welcome these decisions and hope they will provide a further impetus to the effort at achieving reconciliation among Cambodians and making Cambodia an independent, sovereign, peaceful, neutral and non-aligned country having good relations with oil countries, in particular its close neighbours.
As for my country, the Lao People's Democratic Republic, the implementation since 1988 of its policy of renewal has seen the further expansion of its economic, trade, technical and scientific and other relations with the outside world. Within the context of this same policy, we are also carrying out a progressive restructuring of our administration in order to make it more relevant and better able to respond to the realities and new requirements at the national, regional and international levels. Thus several legislative texts - including the penal code; and the laws on labour, nationality, the family, property, inheritance and so on - have been prepared and other draft texts are now being drawn up. Quite recently the first Constitution of the Republic guaranteeing the fundamental rights and freedoms of the Lao people has just been adopted by the Supreme People's Assembly. We sincerely hope that the adoption of this fundamental law will lead to the progressive transformation of our country into a State based on law. In brief, we are now implementing this policy of renewal in all areas, with a view to the progressive enfranchisement of this developing country, the promotion of popular democracy in social life in all its aspects and the guaranteeing of political stability, order and social well-being. In this spirit, and moved by a burning desire to live in peace, our people will spare no effort to promote friendship with all peoples. It will continue to implement firmly its foreign policy of peace, independence, friendship and cooperation with all countries without distinction as to their political and social regime and on the basis of equality, mutual respect for independence and sovereignty and reciprocal advantage, thus contributing jointly with other peoples to the cause of peace, national independence, democracy and social progress.
As we all know, during the 1980s the overall growth of developing countries averaged 3 per cent annually, whereas during the 1960a and 1970s it was 5.5 per cent. Judging by these statistics, the last decade was marked by a fall in growth rates, lowered living standards and a rapid Increase of poverty. The developing countries have suffered extensively, and the 1980s thus saw the gap between rich and poor countries widening. Such was the very disappointing picture of the results of the past decade. As for the 1990s, major efforts should be made and everything should be done to make this a true development decade. In this light, the developed countries, by reason of their influence in the world economy, should do everything in their power to create a favourable international economic environment, without which the developing countries will quite likely be unable to solve their problems. Faced with serious problems of foreign debt, and given the pronounced deterioration in their terms of trade, the developing countries can make progress and, indeed, prosper only if the world economy's dynamism and stability are restored. The whole world would be more secure and more prosperous if together we could rid it of disease, poverty and hunger - in other words, underdevelopment.
The problem of illicit drug trafficking continues to pose a serious threat to the international community. In the struggle against this scourge the countries of the world - developed and developing - have cooperated in many areas, especially in that of integrated rural development whose goal is to encourage those who cultivate the poppy to choose progressively a substitute crop. In order to make its contribution to this international effort, the Lao People's Democratic Republic has cooperated in many areas with friendly countries and international organisations, including the United Rations Programme for International Drug Control, and states that it is ready to continue this cooperation.
The forty-sixth session of the General Assembly is being held at a time when the nations of this world are actively mobilising in favour of international peace and cooperation. In the face of this new reality, the United Nations has been accorded an increasingly important role in order to contribute effectively to this process and to meet the burning aspirations of the nations and peoples of the world. The States Members of our Organization - large or small, rich or poor - must cooperate with one another in the various areas on the basis of strict respect for the independence, sovereignty, and territorial integrity of each State and for the principles of non-interference in the internal affairs of others and of reciprocal advantage. In this spirit, the delegation of the Lao People's Democratic Republic assures the Assembly of its full cooperation; it will work in close collaboration with all delegations in order to contribute to the success of this forty-sixth session.
